ACCEPTED
                                                                                                 02-18-00021-CR
                                                                                      SECOND COURT OF APPEALS
                                                                                            FORT WORTH, TEXAS
                                                                                               5/24/2018 5:13 AM
                                                                                                  DEBRA SPISAK
                                                                                                          CLERK

                                   Case No. 02-18-00021-CR

Kenvante Deshun Gatewood                          §          In the Court of Appeals
                                                                                FILED IN
                                                  §                        2nd COURT OF APPEALS
v.                                                §          for the Second FORT  WORTH, TEXAS
                                                                             District  of Texas
                                                                           5/24/2018 5:13:49 AM
                                                  §
                                                                                DEBRA SPISAK
State of Texas                                    §          at Fort Worth, Texas  Clerk



       First Unopposed Motion for Extension of Time to File Appellant’s Brief



To the Honorable Court of Appeals:

       NOW COMES appellant in the above styled and numbered cause, by and

through attorney, Max J. Striker, and moves this Court to grant an extension of

time to file Appellant’s Brief, pursuant to Rule 10.5(b) of the Texas Rules of

Appellate Procedure, and for good cause shows the following:



1.     This case is on appeal from the 396th District Court of Tarrant County,

       Texas.

2.     The case in the trial court was styled State of Texas v. Kenvante Deshun

       Gatewood Cause No. 14992350

3.     The Clerks Record was filed on April 20th 2018.

4.     The Reporters Record was filed on April 17th 2018.

First Unopposed Motion for Extension of Time to File Appellant’s Brief
Case No. 02-18-00021-CR

Page 1 of 4
5.     Appellant’s Brief is currently due May 21st 2018.

6.     Appellant is incarcerated.

7.     Appellant requests a thirty (30) day extension of time to file the Appellant’s

       Brief.

8.     In support of this motion and as good cause, Appellant’s counsel shows that

       he has been unable to complete the brief in this case before the due date it

       because he is currently working on or just completed the following appeals

       cases:

       Javier Carbajal v. State : Case No. 02-18-00141-CR

       Miguel E. Garcia Arrendondo v. State ; Case No. 05-17-00814-CR .

       Adan Joel Vargas v. State : Case no 01-18-00285-CR



9.      Appellant’s counsel requires additional time to prepare and file the

       Appellant’s brief in this matter. Therefore, Appellant requests that the due

       date of this appeal, which is currently May 21st 2018, be extended for thirty

       (30) days to June 21st 2018.




First Unopposed Motion for Extension of Time to File Appellant’s Brief
Case No. 02-18-00021-CR

Page 2 of 4
       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion to Extend Time to File Appellant’s Brief, and for

such other and further relief as the Court may deem appropriate.


Respectfully submitted,

                                                       /s/Max J. Striker
                                                       Max J. Striker
                                                       3000 East Loop 820
                                                       Fort Worth, Texas 76112
                                                       817.262.0758
                                                       State Bar No. 24058138
                                                       maxstrikerlaw@yahoo.com




                              Certificate of Conference

       On May 23rd 2018, Attorney Max Striker spoke with Haley Little of

the Post-Conviction Section of the Tarrant County Criminal District

Attorney’s office who indicated that this motion was unopposed.



                                                       /s/Max J. Striker
                                                       Max J. Striker




First Unopposed Motion for Extension of Time to File Appellant’s Brief
Case No. 02-18-00021-CR

Page 3 of 4
                                 Certificate of Service

     On May 24th 2018, counsel for Appellant caused a copy of this
motion to be mailed, emailed or hand delivered to the following individuals:

Joe Spence
Post-Conviction
Tarrant County Criminal District Attorney
401 W. Belknap
Fort Worth, TX 76196


                                                       /s/Max J. Striker
                                                       Max J. Striker




First Unopposed Motion for Extension of Time to File Appellant’s Brief
Case No. 02-18-00021-CR

Page 4 of 4